
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 133
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mrs. Davis of
			 California (for herself and Mrs.
			 Biggert) submitted the following resolution; which was referred to
			 the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Encouraging Americans to recognize March 2,
		  2011 as Read Across America Day.
	
	
		Whereas reading is a basic requirement for quality
			 education and professional success, and is a source of pleasure throughout
			 life;
		Whereas the people of the United States must be able to
			 read if the United States is to remain competitive in the global
			 economy;
		Whereas Congress has placed great emphasis on reading
			 intervention and providing additional resources for reading assistance,
			 including through the programs authorized in the Elementary and Secondary
			 Education Act of 1965 and programs such as Early Reading First, Improving
			 Literacy through School Libraries, and Striving Readers; and
		Whereas more than 50 national organizations concerned
			 about reading and education have joined with the National Education Association
			 (NEA) to use March 2 to celebrate reading and the birth of Theodor Geisel, also
			 known as Dr. Seuss: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors Theodor Geisel, also known as Dr.
			 Seuss, for his success in encouraging children to discover the joy of
			 reading;
			(2)honors the 14th anniversary of Read Across
			 America Day;
			(3)encourages parents to read with their
			 children for at least 30 minutes on Read Across America Day in honor of the
			 commitment of the House of Representatives to building a Nation of readers;
			 and
			(4)encourages the people of the United States
			 to observe Read Across America Day with appropriate ceremonies and
			 activities.
			
